UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [x] Annual report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended July 31, 2013 [ ] Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number: 000-54485 XTRALINK CORP. (A Development Stage Company) (Name of small business issuer in its charter) Nevada 27-3187919 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7582 Las Vegas Boulevard, Suite 325, Las Vegas, Nevada 89123 (Address of principal executive offices) (Zip Code) Issuer's telephone Number 1-702-637-6144 Securities registered under Section 12(b) of the Exchange Act: Common Stock, $0.001 par value Common (Title of class) (Name of exchange on which registered) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES [ ] NO [x] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. YES [ ] NO [x] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
